DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Requirement for Unity of Invention
01.	This Office Action includes:
(1) a Requirement for Unity of Invention between non-Species inventions, and
(2) a Requirement for Unity of Invention between Species inventions. 
A Reply to this Action will be NON-RESPONSIVE if it fails to include:
(1) an election of a specific non-Species invention, and
(2) an election of a specific Species invention. 
02.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). 
Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e). 
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c). 

This application contains the following GROUPs of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
GROUP I.	Claims 2, 7, 8, and 10. Note the further Species restriction if this GROUP is elected. 
GROUP II.	Claims 3, 9, and 11. Note the further Species restriction if this GROUP is elected. 
GROUP III.	Claims 4, 5, 12, and 13. Note the further Species restriction if this GROUP is elected. 
GROUP IV.	Claims 3, 9, and 11. Note the further Species restriction if this GROUP is elected. 
GROUP V.	Claim 6. Note the further Species restriction if this GROUP is elected. 
Claim 1 is a linking claim and would be examined with the elected GROUP.
Under 35 U.S.C. §§ 121 and 372, and in accordance with 37 CFR 1.499, Applicant is required to elect a single GROUP for prosecution on the merits.
A complete reply to this requirement must: 
1.	elect a GROUP to be examined even though the requirement may be traversed (37 CFR § 1.143); and
2.	identify all claims reading on the elected GROUP, including any claims subsequently added (see, for example, M.P.E.P. § 809.02(a)).
An argument that all claims are allowable, or that the requirement is in error, is nonresponsive unless accompanied by an election. See M.P.E.P § 818.03(b). 
If claims are added after the election, Applicant must indicate each added claim that belongs to the elected GROUP. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR § 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.03(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR § 1.144. 
If the traversal to the Requirement for Unity of Invention does not distinctly and specifically point out supposed errors in the Requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.03(a).
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. § 103 rejection of the other invention(s).
To comply with 37 CFR § 1.48(b), Applicant must amend the inventorship if cancellation of claim(s) to a non-elected invention(s) results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR § 1.48(b) and include the fee required under 37 CFR § 1.17(i). 

GROUPS I-V lack unity of invention because even though the inventions of these GROUPS require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP-2013-251323 to Kyocera. 
Kyocera describes an electronic component 1 corresponding to a high frequency module in the present application that is a transmission/reception module used in wireless communication equipment such as cell phones, the electronic component 1 being provided with: a circuit substrate 2 (corresponds to a substrate); a first electronic element 3 (first component) and a plurality of second electronic elements 4 (second component) mounted on the circuit substrate 2; an electrically conductive sealing sheet 5 (it is clear that the electrically conductive sealing sheet 5 is thermally conductive, and therefore the electrically conductive sealing sheet 5 corresponds to a heat dissipation member) that is adhered to an upper surface of the circuit substrate 2, covers the first electronic element 3, and has through holes 5a (a plurality of second electronic elements 4 are present, and therefore it is clear that a plurality of through holes 5a are also present corresponding to the second electronic elements 4, and thus the plurality of through holes 5a correspond to the plurality of through holes) corresponded to a region at which the second electronic element 4 is mounted; and a sealing material 6 (sealing resin layer) configured to contain a resin covering the sealing sheet 5 and the second electronic element 4.
05.	In addition to the Requirement for Unity of Inventions between inventions, described above, Unity of Invention between Species is required under 35 U.S.C. §§ 121 and 372.

Species A:	The first embodiment, described with respect to FIGs. 1-2. 
Species B:	The second embodiment, described with respect to FIGs. 3-4. 
Species C:	The third embodiment, described with respect to FIGs. 5-6. 
Species D:	The fourth embodiment, described with respect to FIGs. 7-8. 
Species E:	The fifth embodiment, described with respect to FIGs. 9-10. 
Species F:	The sixth embodiment, described with respect to FIGs. 11-12. 
Under 35 U.S.C. §§ 121 and 372, and in accordance with 37 CFR 1.499, Applicant is required to elect a single Species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant must elect one, and only one, Species of: A, B, C, …, and F. The elected Species must correspond to the elected GROUP of Non-Species Inventions, identified above. Failure to do so will result in an Office Action noting the Reply as being non-responsive. 
A complete reply to this requirement must: 
1.	elect a Species to be examined even though the requirement may be traversed (see, for example, 37 CFR § 1.143); and
2.	identify all claims reading on the elected Species, including any claims subsequently added (see, for example, M.P.E.P. § 809.02(a)).
An argument that all claims are allowable, or that the requirement is in error, is nonresponsive unless accompanied by an election. See, for example, M.P.E.P § 818.03(b). 
If claims are added after the election, Applicant must indicate each added claim that is readable on the elected Species. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.03(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR § 1.144.
If the traversal to the Requirement for Unity of Invention does not distinctly and specifically point out supposed errors in the Requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.03(a).
Should Applicant traverse on the ground that the Species have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the Species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner 
To comply with 37 CFR § 1.48(b), Applicant must amend the inventorship if cancellation of claim(s) to a non-elected invention(s) results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR § 1.48(b) and include the fee required under 37 CFR § 1.17(i). 
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered if they dependent from, or otherwise require all the limitations of, the allowed generic claim. 
06.	The Requirement for Unity of Invention is proper because the Species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s) for the following reasons:
Species A-F lack unity of invention because even though the inventions of these Species require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP-2013-251323 to Kyocera. 
Kyocera describes an electronic component 1 corresponding to a high frequency module in the present application that is a transmission/reception module used in wireless communication equipment such as cell phones, the electronic component 1 being provided with: a circuit substrate 2 (corresponds to a substrate); a first electronic element 3 (first component) and a plurality of second electronic elements 4 (second component) mounted on the circuit substrate 2; an electrically conductive sealing sheet 5 (it is clear that the electrically conductive sealing sheet 5 is thermally conductive, and therefore the 
CONCLUSION
07.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR § 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814